Filed 10/29/19 by Clerk of Supreme Court

             I N T H E S U P R E M E C O U R T STATE
                      OF NORTH DAKOTA

                                2019 ND 251

Brianne Clarke,                                                    Petitioner
      v.
Jared Taylor,                                     Respondent and Appellant



                                No. 20190070

Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable Dann Edward Greenwood, Judge.

AFFIRMED.

Opinion of the Court by Tufte, Justice.

Brianne Clarke, petitioner; no appearance.

Markus A. Powell, Dickinson, N.D., for respondent and appellant.
                               Clarke v. Taylor
                                No. 20190070

Tufte, Justice.

[¶1] Jared Taylor appeals from a domestic violence protection order
prohibiting him from coming within 300 feet of Brianne Clarke for two years.
We affirm, concluding the district court’s findings are sufficient to support the
issuance of a protection order.

                                         I

[¶2] In February 2019, Brianne Clarke petitioned the district court for a
domestic violence protection order against Taylor. Clarke stated she had been
dating Taylor for approximately 16 months. Clarke alleged that after returning
to Taylor’s house from a party, they began arguing. Clarke alleged Taylor put
his hand on a gun and told her to leave. Clarke stated she left the house
because she feared for her life and safety. Taylor submitted an affidavit
denying Clarke’s allegations. After a hearing, the court found Taylor
committed domestic violence by threatening Clarke and issued a domestic
violence protection order. The order prohibited Taylor from coming within 300
feet of Clarke for two years.

                                        II

[¶3] Taylor argues the district court erred in finding he committed domestic
violence. He claims the court failed to make a specific finding about the threat
made to Clarke and failed to find that Clarke was in actual or imminent fear
of harm.

[¶4] A district court’s finding of domestic violence is a finding of fact that will
not be disturbed on appeal unless it is clearly erroneous. Wolt v. Wolt, 2010 ND
33, ¶ 17, 778 N.W.2d 802. A finding of fact is clearly erroneous if it is induced
by an erroneous view of the law, if no evidence supports it, or if, after reviewing
the entire record, we are left with a definite and firm conviction a mistake has
been made. Id.



                                        1
[¶5] An action under N.D.C.C. ch. 14-07.1 for a domestic violence protection
order is a civil action primarily for injunctive relief. Niska v. Falconer, 2012
ND 245, ¶ 9, 824 N.W.2d 778. Under N.D.C.C. § 14-07.1-01(2), domestic
violence is defined as “physical harm, bodily injury, sexual activity compelled
by physical force, assault, or the infliction of fear of imminent physical harm,
bodily injury, sexual activity compelled by physical force, or assault, not
committed in self-defense.” “Threats constitute domestic violence only if they
constitute the infliction of fear of imminent physical harm.” Niska, at ¶ 12
(quoting Lenton v. Lenton, 2010 ND 125, ¶ 10, 784 N.W.2d 131). When domestic
violence is based on fear, the harm feared by the petitioner must be actual or
imminent. Niska, at ¶ 9.

[¶6] The district court issued a protection order on a fill-in-the-blank
standard form, leaving blank the area for specific findings of domestic violence.
On the record at the hearing on Clarke’s petition, the court found that Taylor
threatened Clarke by putting his hand on a gun and telling her to leave the
house:

      The law is replete with cases where it’s sufficient that the court,
      under the circumstances that’s presented, you can come to the
      conclusion as a result of implications, innuendo and the like, that
      this is a threat. And if, in fact, this was a situation where, as Miss
      Clarke says, Mr. Taylor put his hand on a gun while he’s making
      comments to her to the effect, get the F out, I have virtually no
      trouble construing that as a threat. That is a threat. It’s in the
      context of a domestic relationship. It is domestic violence if it’s
      true.
      ....
      I’ve concluded that there was domestic violence. There was a
      threat made, and that she’s entitled to a domestic relations
      protection order.

[¶7] The district court found that Taylor threatened Clarke; however, the
court did not specifically find whether the threat inflicted fear of imminent
physical harm or bodily injury to Clarke. See Niska, 2012 ND 245, ¶ 12, 824
N.W.2d 778 (stating threats must inflict fear of imminent physical harm to
constitute domestic violence).


                                        2
[¶8] Under N.D.R.Civ.P. 52(a), the district court is required to make findings
of fact and conclusions of law sufficient to enable this Court to understand
the factual determinations made by the district court and the basis for its
conclusions of law and the judgment or order entered thereon. Matter of
Kulink, 2018 ND 260, ¶ 7, 920 N.W.2d 446. The court’s findings of fact and
conclusions of law should be stated with sufficient specificity to assist the
appellate court’s review and to afford a clear understanding of the district
court’s decision. Id.

[¶9] Here, the preprinted order form includes the following:

      Petitioner has shown, by a preponderance of the evidence, that
      actual and imminent domestic violence has occurred sufficient to
      justify the issuance of this Order. Specifically, the Court finds that
      the following acts committed by Respondent constitute domestic
      violence as defined in North Dakota Century Code section 14-07.1-
      01.1(3):
      (Narrative to be completed by judge)

This part of the form was left blank. When a district court makes its detailed
findings on the record, a written order need not repeat all findings. Although
the written order does not reference or incorporate prior findings made on the
record, we may consider both the court’s oral and written findings in support
of its decision. Interest of B.H., 2018 ND 178, ¶ 5, 915 N.W.2d 668. The court
found on the record that Taylor threatened Clarke but did not explicitly find
whether Taylor’s threat caused Clarke to fear imminent physical harm.

[¶10] Clarke’s sworn petition asserted:

      [Taylor] had never threatened me with a gun before. He has yelled
      at me, thrown and broken things before but this escalated to a new
      level and I did not know what was going to happen next but I knew
      nothing good. Out of fear for my life and safety I just got out of
      there as quick as I could.

Clarke also testified at the hearing about the threat:

      THE COURT: All right. Mr. Powell’s suggesting there was no
      threat. What was the threat?

                                        3
      THE PETITIONER: Just him placing his hand on the gun. He’d
      never done that before. There’d been yelling. There’d been
      throwing things. There’s been slamming doors and breaking
      things, but I mean, it’s a new — and I think that’s what I meant
      by it’s just escalated. And I don’t know what’s next. He has a lot of
      guns. He’s not shy about how many guns he has and how he uses
      them. I just — this is new, and it’s scary.

[¶11] Although the district court did not specifically find Clarke feared actual
or imminent harm, the court ultimately found that Taylor’s threat constituted
“domestic violence” as defined by statute. The court stated “my first reading of
the complaint tells me that, if this is true, it’s domestic violence.” Clarke’s
sworn petition stated she feared for her life and safety after Taylor put his
hand on the gun. After reviewing the record, it appears the court made its
ultimate finding of domestic violence on the basis of Clarke’s fear of imminent
physical harm after Taylor put his hand on the gun while telling her to “get
the F out” of the house. The court’s findings lack specificity; however, we
understand the rationale for its decision that Taylor committed domestic
violence. See VND, LLC v. Leevers Foods, Inc., 2003 ND 198, ¶ 27, 672 N.W.2d
445 (Although a court’s findings of fact should be specifically stated, lack of
specificity alone does not make them erroneous if we can understand from
them the factual basis for the court’s decision.).

                                       III

[¶12] We conclude the district court’s finding of domestic violence was not
induced by an erroneous view of the law, nor are we left with a definite and
firm conviction a mistake has been made. Our review of the record shows that
Clarke presented sufficient evidence showing domestic violence by threat of
imminent physical harm. We affirm the domestic violence protection order.

[¶13] Jerod E. Tufte
      Daniel J. Crothers
      Lisa Fair McEvers
      Jon J. Jensen
      Gerald W. VandeWalle, C.J.




                                       4